In view of Applicants’ amendments/remarks received March 8, 2022, all the previous rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Claims 1, 14-16, 19-21 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5, 8-13, 17-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 25, 2021 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with P. Zarek on March 15, 2022.

The application has been amended as follows: 
In the claims:
5.  (currently amended) A method for preparing a polymer carrier material-conjugated clustered regularly interspaced short palindromic repeats 
(a) reacting a functional group of a polymer carrier material with a bifunctional crosslinker to prepare an activated polymer carrier material; and 
(b) reacting a functional group of a Cas9  with the activated polymer carrier material to prepare a conjugated Cas9, wherein the polymer carrier material is a branched polyethyleneimine (PEI), and wherein the branched PEI is conjugated to the Cas9 by a direct covalent bond.
17.  (currently amended) A method for preparing the CRISPR nanocomplex of claim 14, the method comprising mixing the polymer carrier material-conjugated clustered regularly 
19.  (currently amended) A genome editing composition comprising a polymer carrier material-conjugated clustered regularly interspersed short palindromic repeats (CRISPR)-associated protein 9 (Cas9), wherein the polymer carrier material is a branched polyethyleneimine (PEI), , and an excipient.

	Claims 1, 5, 8-21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Marsha Tsay/Primary Examiner, Art Unit 1656